Exhibit 10.3

 

Portions of this exhibit have been omitted and filed separately pursuant to a
request for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.  Omissions are designated as [***].

 

Execution Copy

 

Deerfield Pegasus Loan Capital LP

DPLC General Partner LLC

Deerfield Capital Corp.

Deerfield Capital Management LLC

 

April 9, 2009

 

Pegasus Deerfield (AIV), LLC
PGS Management, LLC

 

Ladies and Gentlemen:

 

This letter agreement (this “Agreement”) records our understanding regarding
certain matters relating to the acquisition by Pegasus Deerfield (AIV), LLC or
an Affiliate thereof (collectively, the “Investor”) of an interest in any
Deerfield Pegasus Fund GP or any Deerfield Pegasus Fund, the consideration of
which is the Investors’ acquisition of a limited partner interest in Deerfield
Pegasus Loan Capital LP, a Delaware limited partnership (“Fund I”), pursuant to
(a) the Amended and Restated Limited Partnership Agreement of Fund I, dated
April 9, 2009 (as amended from time to time, the “Fund I LPA”), among DPLC
General Partner LLC as general partner of Fund I (“DLC GP”), Investor and the
other limited partners of Fund I and (b) the Subscription Agreement executed by
Investor, dated April 9, 2009.  In consideration of the foregoing, the parties
hereto hereby agree as follows:

 

1.             Definitions.  As used herein, the capitalized terms listed below
shall have the following respective meanings:

 

Acquiring Person:  the meaning set forth in Section 3(d).

 

Advisory Agreement:  the investment advisory agreement of even date herewith by
and between Fund I and DCM as may be amended from time to time.

 

Affirmation:  the meaning set forth in Section 3(d).

 

Agreement:  the meaning set forth in the first paragraph of this Agreement.

 

Affiliate: when used with reference to a specified Person, any Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such Person.

 

Competitive Opportunity: the meaning set forth in Section 24.

 

Confidential Information:  the meaning set forth in Section 12(b).

 

1

--------------------------------------------------------------------------------


 

Control (and its corollaries):  the possession, directly or indirectly, of the
power to cause the direction of the management and policies of a Person, whether
through the ownership of voting securities or otherwise.

 

Covered Managed Account: any managed account for a single investor or a group of
affiliated investors for which DCM, DFR, any DFR Affiliate or any DFR Related
Entity provides investment advisory services, on a discretionary basis, in
return for a fee and which invests primarily in broadly syndicated bank loans to
non-investment grade borrowers and bonds issued by non-investment grade
borrowers but shall exclude (i) any collateralized debt obligation or
collateralized loan obligation and (ii) any managed account for a single
investor or a group of affiliated investors that has an investment strategy that
is materially different than the investment strategy of Fund I.

 

Covered Loan Fund: any alternative investment fund with or targeting third party
investors for which DCM, DFR, any DFR Affiliate or any DFR Related Entity
provides investment advisory services, on a discretionary basis, in return for a
fee and which invests primarily in broadly syndicated bank loans to
non-investment grade borrowers and bonds issued by non-investment grade
borrowers but shall exclude (i) any collateralized debt obligation or
collateralized loan obligation, (ii) any fund that was originally advised by an
advisor (other than DCM or an Affiliate of DCM) and for which DCM becomes the
replacement advisor and (iii) any managed account.

 

DCM:  Deerfield Capital Management LLC, a Delaware limited liability company.

 

Deerfield Pegasus Fund:  Any Covered Loan Fund in which Investor has an economic
interest (other than through the Warrants) other than an Excluded Fund and Fund
I.

 

Deerfield Pegasus Fund Documents:  the limited partnership agreement of each
Deerfield Pegasus Fund, the Deerfield Pegasus Fund GP Agreements, the investment
advisory agreement of each Deerfield Pegasus Fund, the subscription agreement of
any Deerfield Pegasus Fund (if any) and any side letter agreement or other
similar agreement (including, without limitation, this Agreement) as such
agreements may be amended from time to time.

 

Deerfield Pegasus Fund GP:  the general partner of any Deerfield Pegasus Fund.

 

Deerfield Pegasus Fund GP Agreement:  any limited liability company agreement of
any Deerfield Pegasus Fund GP.

 

Deerfield Pegasus Fund Investment Advisor:  the meaning set forth in
Section 7(d).

 

DFR:  Deerfield Capital Corp., a Maryland corporation and any successor thereto.

 

DFR Affiliate:  any direct or indirect subsidiary of DFR.

 

DFR Common Stock:  the common stock, par value $.01 per share, of DFR.

 

DFR Entities: the meaning set forth in Section 24.

 

DFR Related Entity:  any Affiliate of DFR for whom one or more of the Key
Investment Professionals renders services or which uses the track record of any
Covered Loan Fund.

 

DLC GP:  the meaning set forth in the first paragraph of this Agreement.

 

--------------------------------------------------------------------------------


 

DLC GP Agreement:  the amended and restated limited liability company agreement
of DLC GP dated as of the date hereof, as may be amended from time to time.

 

Excluded Fund: the meaning set forth in Section 7(a)(5).

 

Fund I:  the meaning set forth in the first paragraph of this Agreement.

 

Fund II:  the meaning set forth in Section 7(a)(1).

 

Fund III:  the meaning set forth in Section 7(a)(2).

 

Fund IV:  the meaning set forth in Section 7(a)(3).

 

Fund I LPA:  the meaning set forth in the first paragraph of this Agreement.

 

Fund I Side Letter:  the meaning set forth in Section 8(c)(6).

 

Initial Closing Date:  The date on which Investor or any Affiliate thereof makes
the Initial Investor Contribution and acquires a limited partner interest in
Fund I and a limited liability company interest in the DLC GP.

 

Initial Investor Contribution:  $5,000,000.

 

Investor:  the meaning set forth in the first paragraph of this Agreement.

 


INVESTOR PARENT: PEGASUS PARTNERS IV, L.P.


 


INVESTOR PERMITTED TRANSFEREE:  THE MEANING SET FORTH IN SECTION 19.


 

Key Investment Professionals:  the meaning set forth in Section 11(b).

 

Lender Transfer:  any pledge, hypothecation or other customary encumbrance of
(i) an interest in DCM to or by the current lenders of DFR in connection with
the debt of DFR and the DFR Affiliates existing as of the date hereof or any DFR
Affiliate or upon the refinancing of such existing debt, and (ii)  an interest
in any non-material assets of DCM (currently owned or acquired in the future) in
connection with the purchase of such assets and to secure the repayment of the
purchase price therefor, and which purchase and corresponding pledge,
hypothecation or encumbrance occurs in the ordinary course, consistent with past
practice.

 

Minimum Investment:  the meaning set forth in Section 7(a).

 

Pegasus Entities: the meaning set forth in Section 24.

 

Person:  any corporation, association, joint venture, partnership, limited
liability company, government or political subdivision thereof, government
agency, trust or other entity or an individual.

 

PM:  PGS Management, LLC, a Delaware limited liability company.

 

Registration Rights Agreement:  the registration rights agreement of even date
herewith by and between Investor and DFR in respect of the DFR Common Stock
underlying the Warrants.

 

--------------------------------------------------------------------------------


 

Restrictive Covenant Agreements:  the meaning set forth in the Fund I Side
Letter.

 

Subsequent Funds:  the meaning set forth in Section 7(a)(4).

 

Tag Along Right:  the meaning set forth in Section 19.

 

Transaction Documents:  the Deerfield Pegasus Fund Documents, the Registration
Rights Agreement, any of the Warrants and any other document, instrument or
certificate executed and delivered in connection with any of the foregoing or
the consummation of the Transactions.

 

Transaction Information:  the meaning set forth in Section 12(a).

 

Transactions:  the transactions contemplated by the Transaction Documents.

 

Transfer:  any direct or indirect sale, transfer, assignment, gift,
distribution, conveyance,  issuance, pledge, hypothecation or other encumbrance
or disposition (whether voluntary or involuntary or by operation of law),
whether in one or a series of transactions and whether by means of a direct
purchase, merger, recapitalization, reorganization, consolidation, refinancing
or otherwise.  For the avoidance of doubt, the Transfer of an asset of a Person
shall be deemed to have occurred upon a direct or indirect change in Control of
the beneficial ownership of such Person.

 

Warrants:  (a) the warrant to purchase 2,500,000 shares of DFR Common Stock at
$4.25 per share, and (b) the warrant to purchase 500,000 shares of DFR Common
Stock at $10.00 per share, in each case as issued to Investor as of the date
hereof.

 


2.             PLACEMENT FEES.


 


TO THE EXTENT THERE ARE ANY THIRD PARTY PLACEMENT FEES AND EXPENSES INCURRED IN
RESPECT OF ANY DEERFIELD PEGASUS FUND, SUCH FEES SHALL BE (I) PAID BY SUCH
DEERFIELD PEGASUS FUND AND OFFSET AGAINST THE MANAGEMENT FEES RECEIVED BY DCM
(OR IF APPLICABLE, ANY AFFILIATE THEREOF) IN RESPECT OF THIRD PARTY INVESTORS OF
SUCH DEERFIELD PEGASUS FUND (AND REDUCE PRO RATA PAYMENTS UNDER SECTION 7
HEREOF) OR (II) BE BORNE BY EACH OF DCM AND PM ON A PRO RATA BASIS BY DEDUCTING
THE PORTION OF THE MANAGEMENT FEE OR INCENTIVE ALLOCATION PAID TO THE THIRD
PARTY PLACEMENT AGENT PRIOR TO CALCULATING THE INCENTIVE ALLOCATION OR
CONSULTING FEE PAYABLE OR ALLOCABLE TO INVESTOR.


 


3.             INVESTOR APPROVAL.  EACH OF THE FOLLOWING ACTIONS MAY NOT BE
TAKEN WITHOUT THE PRIOR WRITTEN CONSENT OF INVESTOR:


 


(A)           ANY ACTION BY DFR OR ANY DFR AFFILIATE THAT COULD HAVE A MATERIAL
ADVERSE EFFECT ON (I) ANY DEERFIELD PEGASUS FUND, ANY DEERFIELD PEGASUS FUND GP,
THE INVESTOR OR ANY AFFILIATE THEREOF THAT HAS AN INTEREST IN ANY DEERFIELD
PEGASUS FUND OR DEERFIELD PEGASUS FUND GP; OR (II) ANY OTHER AFFILIATE OF THE
INVESTOR TO WHICH DFR OR ANY DFR AFFILIATE HAS KNOWLEDGE AND TO WHICH DFR OR ANY
DFR AFFILIATE HAS KNOWLEDGE THAT SUCH ACTION COULD HAVE A MATERIAL ADVERSE
EFFECT ON SUCH AFFILIATE.


 


(B)           [INTENTIONALLY OMITTED]


 


(C)           ANY AMENDMENT TO ANY ADVISORY AGREEMENT IN RESPECT OF ANY
DEERFIELD PEGASUS FUND THAT COULD HAVE AN ADVERSE EFFECT ON THE INVESTOR WITH
RESPECT TO ITS INTERESTS IN SUCH DEERFIELD PEGASUS FUND.

 

--------------------------------------------------------------------------------


 

(d)           (i)  the Transfer to any Person of all or a substantial segment of
the properties and assets of DCM (for the avoidance of doubt, any Transfer of
the Advisory Agreement shall be deemed a Transfer of a substantial segment of
the properties and assets of DCM); or (ii) the Transfer of any debt or equity
securities or other interests in DCM, other than in each case, to a Person
(A) who is a wholly-owned subsidiary of DFR, or (B) who is also acquiring 51% or
more of the properties and assets of DFR (each Person acquiring properties and
assets or securities or other interests in any Transfer of the type described in
(i) or (ii) above (whether or not Investor consent is required), an “Acquiring
Person”).  Each Acquiring Person in connection with the direct Transfer of any
Transaction Document shall execute and deliver to Investor such documents as
Investor may reasonably request wherein such Acquiring Person agrees to assume
and perform all of the respective obligations of DCM and DFR under the
Transaction Documents, as applicable (an “Affirmation”).  Further, the
transferor in any Transfer to an Acquiring Person shall remain liable for the
performance of any and all obligations of such transferor under the Transaction
Documents so Transferred.  DFR hereby represents that the debt of DFR and the
DFR Affiliates as of December 31, 2008 is as set forth in DFR’s audited
consolidated balance sheet as of December 31, 2008, a true, correct and complete
copy of which has been provided to Investor, and that the amount of the debt of
DFR and the DFR Affiliates existing as of the date hereof has not materially
increased from the amount of consolidated debt reflected on such balance sheet. 
Notwithstanding the foregoing, neither (A) a Lender Transfer, nor (B) the
acquisition of an equity or other interest in DFR by a Person who is not also
directly acquiring an equity or other interest in DCM or any of its Affiliates
(other than DFR), shall be a Transfer that requires consent of Investor or an
Affirmation pursuant to this Section 3(d).

 

(e)           The exercise by any of a Deerfield Pegasus Fund GP, DCM or any
Affiliate thereof of any power of attorney on behalf of Investor or any
Affiliate thereof that (1) correlates to actions that are not ministerial in
nature, (2) are material to any Deerfield Pegasus Fund GP or any Deerfield
Pegasus Fund or (3) could have an adverse effect on any of the Investor or any
of its Affiliates.

 

(f)            [Intentionally Omitted]

 


4.             ADDITIONAL GOVERNANCE MATTERS.


 


(A)           [INTENTIONALLY OMITTED]


 


(B)           [INTENTIONALLY OMITTED]


 


(C)           NONE OF DCM, DFR OR ANY DFR AFFILIATE SHALL AMEND OR WAIVE ANY
PROVISION OF ANY RESTRICTIVE COVENANT AGREEMENT WITHOUT THE CONSENT OF INVESTOR.


 


(D)           [INTENTIONALLY OMITTED]


 


(E)           [INTENTIONALLY OMITTED]


 


(F)            [INTENTIONALLY OMITTED]


 

(g)           [Intentionally Omitted]

 


(H)           [INTENTIONALLY OMITTED]


 


(I)            [INTENTIONALLY OMITTED]


 


(J)            [INTENTIONALLY OMITTED]

 

--------------------------------------------------------------------------------


 

Portions of this exhibit have been omitted and filed separately pursuant to a
request for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.  Omissions are designated as [***].

 

5.             [Intentionally Omitted]

 


6.             MUTUAL NON-DISPARAGEMENT.  EACH OF INVESTOR AND DFR SHALL NOT
MAKE, AND INVESTOR SHALL CAUSE ITS AFFILIATES NOT TO MAKE, AND DFR SHALL CAUSE
ITS AFFILIATES NOT TO MAKE, ANY COMMENT, STATEMENT OR OTHER COMMUNICATION THAT
SHALL DISPARAGE THE GOOD NAME OR BUSINESS OR PROFESSIONAL REPUTATION OF THE
OTHER PARTY OR SUCH PARTY’S AFFILIATES.  TO THE FULLEST EXTENT PERMITTED BY LAW,
THE ONLY EXCEPTION TO THE FOREGOING SHALL BE THOSE CIRCUMSTANCES IN WHICH A
PARTY IS OBLIGATED TO PROVIDE INFORMATION IN RESPONSE TO AN INVESTIGATION BY A
DULY AUTHORIZED GOVERNMENTAL ENTITY IN CONNECTION WITH LEGAL PROCEEDINGS, AND
THEN ONLY AFTER CONSULTATION WITH THE OTHER PARTIES TO THE EXTENT THAT SUCH
CONSULTATION IS REASONABLY POSSIBLE AND, IN SUCH EVENT, ONLY TO THE EXTENT THAT
SUCH RESPONSES SHALL BE TRUE AND CORRECT.


 


7.             SUBSEQUENT FUNDS.


 


(A)           PROVIDED THAT THE AVERAGE INVESTED CAPITAL OF INVESTOR AND ITS
AFFILIATES IN FUND I DURING THE PERIOD COMMENCING ON THE DATE THAT IS SIX MONTHS
FOLLOWING THE INITIAL CLOSING DATE AND TERMINATING ON THE DATE THAT IS TWO YEARS
FOLLOWING THE INITIAL CLOSING DATE IS AT LEAST EQUAL TO $[***] (THE “MINIMUM
INVESTMENT”):


 


(1)           INVESTOR AND/OR ITS AFFILIATES SHALL BE ENTITLED TO RECEIVE [***]%
OF THE INCENTIVE ALLOCATION AND THE ADVISORY FEES RECEIVED BY DFR OR ANY
AFFILIATE THEREOF BY THE FIRST COVERED LOAN FUND FORMED SUBSEQUENT TO FUND I
(“FUND II”).


 


(2)           INVESTOR AND/OR ITS AFFILIATES SHALL BE ENTITLED TO RECEIVE [***]%
OF THE INCENTIVE ALLOCATION AND THE ADVISORY FEES RECEIVED BY DFR OR ANY
AFFILIATE THEREOF BY THE FIRST COVERED LOAN FUND FORMED SUBSEQUENT TO FUND II
(“FUND III”).


 


(3)           INVESTOR AND/OR ITS AFFILIATES SHALL BE ENTITLED TO RECEIVE [***]%
OF THE INCENTIVE ALLOCATION AND THE ADVISORY FEES RECEIVED BY DFR OR ANY
AFFILIATE THEREOF THE FIRST COVERED LOAN FUND FORMED SUBSEQUENT TO FUND III
(“FUND IV”).


 


(4)           INVESTOR AND/OR ITS AFFILIATES SHALL BE ENTITLED TO RECEIVE [***]%
OF THE INCENTIVE ALLOCATION AND THE ADVISORY FEES RECEIVED BY DFR OR ANY
AFFILIATE THEREOF BY ALL SUBSEQUENT COVERED LOAN FUNDS FORMED SUBSEQUENT TO FUND
IV THAT COMMENCE MARKETING SUBSEQUENT TO FUND IV (THE FUNDS DESCRIBED IN
PARAGRAPHS (1)-(4) OF THIS SECTION 7(A), THE “SUBSEQUENT FUNDS”).


 


(5)           THE RIGHTS GRANTED TO INVESTOR AND/OR ITS AFFILIATES PURSUANT TO
CLAUSES (1) THROUGH (4) OF THIS SECTION 7(A) SHALL NOT APPLY TO ANY COVERED LOAN
FUND THAT COMMENCES MARKETING AFTER THE [***] ANNIVERSARY OF THE PERIOD ENDING
ON THE 12 MONTH ANNIVERSARY OF THE INITIAL CLOSING DATE (ANY SUCH COVERED LOAN
FUND, AN “EXCLUDED FUND”).


 


(6)           THE RIGHTS GRANTED TO INVESTOR AND/OR ITS AFFILIATES PURSUANT TO
THIS CLAUSE (A) ARE NOT CONTINGENT UPON INVESTOR OR ANY OF ITS AFFILIATES MAKING
AN INVESTMENT IN ANY OF THE SUBSEQUENT FUNDS REFERRED TO IN CLAUSES
(A)(1) THROUGH (A)(4).


 


(7)           NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN CLAUSES
(1) THROUGH (6) ABOVE, THE SHARES OF INCENTIVE ALLOCATIONS AND ADVISORY FEES
GRANTED TO INVESTOR AND/OR ITS AFFILIATES

 

--------------------------------------------------------------------------------


 


(DESCRIBED IN CLAUSES (1) THROUGH (4) ABOVE) SHALL BE NET OF (I) ANY THIRD PARTY
PLACEMENT FEES OR EXPENSES PAID IN RESPECT OF THIRD PARTY INVESTORS IN THE
APPLICABLE DEERFIELD PEGASUS FUND, AND (II) ANY PORTION OF (A) THE INCENTIVE
ALLOCATION FOR A DEERFIELD PEGASUS FUND MADE TO AN UNAFFILIATED THIRD PARTY SEED
CAPITAL INVESTOR IN SUCH DEERFIELD PEGASUS FUND AND (B) THE MANAGEMENT FEES FOR
SUCH DEERFIELD PEGASUS FUND PAID TO SUCH UNAFFILIATED THIRD PARTY SEED CAPITAL
INVESTOR, PROVIDED THAT IN RESPECT OF CLAUSES (I) AND (II) OF THIS
SECTION 7(A)(7), NONE OF DFR OR ANY OF ITS AFFILIATES SHALL SHARE IN ANY OF SUCH
PLACEMENT FEES, INCENTIVE ALLOCATIONS OR MANAGEMENT FEES ALLOCATED TO SUCH THIRD
PARTY PLACEMENT AGENTS OR SEED CAPITAL INVESTORS.


 

(8)           In the event that on the second annual anniversary of the Initial
Closing Date Investor and its Affiliates have failed to maintain the Minimum
Investment, Investor and its Affiliates shall forfeit any interests and/or
rights granted pursuant to Section 7(a) and return any amounts received in
connection therewith (less any taxes paid on such amounts).

 


(B)           DFR SHALL PROMPTLY NOTIFY INVESTOR IN WRITING 60 DAYS PRIOR TO THE
COMMENCEMENT OF THE MARKETING PERIOD FOR FUND III (WHICH, FOR THE AVOIDANCE OF
DOUBT, SHALL NOT, WITHOUT INVESTOR’S CONSENT, OCCUR PRIOR TO THE EARLIER OF
(1) THE FOURTH ANNIVERSARY OF THE LAST DAY OF THE MONTH OF FUND II’S FINAL
CLOSING, (2) THE FIFTH ANNIVERSARY OF THE LAST DAY OF THE MONTH OF FUND II’S
INITIAL CLOSING AND (3) IN THE EVENT FUND II DOES NOT HAVE AN INDEFINITE
INVESTMENT PERIOD, THE TERMINATION OF FUND II’S INVESTMENT PERIOD, PROVIDED THAT
IN NO EVENT SHALL SUCH MARKETING PERIOD COMMENCE PRIOR TO THE SECOND ANNIVERSARY
OF THE INITIAL CLOSING DATE).  ON OR PRIOR TO THE 30TH DAY FOLLOWING THE DATE OF
SUCH NOTICE, INVESTOR SHALL ELECT IN WRITING WHETHER TO RETAIN OR FORFEIT THE
WARRANTS.  IF INVESTOR ELECTS TO RETAIN THE WARRANTS, REGARDLESS OF WHETHER
INVESTOR CHOOSES TO EXERCISE THE WARRANTS AT SUCH TIME, INVESTOR SHALL FORFEIT
(1) ITS RIGHTS PURSUANT TO CLAUSES (A)(2), (A)(3) AND (A)(4) OF THIS SECTION 7
AND (2) UPON THE LIQUIDATION OF FUND II, ITS CONSENT RIGHTS SET FORTH IN
SECTION 3(D).


 


(C)           DCM SHALL PROMPTLY NOTIFY AND CONSULT WITH INVESTOR IF ANY
ADDITION OR VARIATION IS PROPOSED TO BE MADE TO THE TERMS AND PROVISIONS
RELATING TO INCENTIVE ALLOCATIONS OR THE MANAGEMENT FEE IN THE LIMITED
PARTNERSHIP AGREEMENT (OR ANY OTHER OPERATING AGREEMENT) OF ANY DEERFIELD
PEGASUS FUND (INCLUDING, WITHOUT LIMITATION, PURSUANT TO ANY SIDE LETTERS
RELATING THERETO), PROVIDED, THAT WITHOUT THE PRIOR APPROVAL OF INVESTOR, IN NO
EVENT MAY DCM OR ANY AFFILIATE THEREOF AGREE TO ANY ADDITION OR VARIATION THAT
WOULD HAVE THE EFFECT OF (I) HOLDING INVESTOR JOINTLY LIABLE WITH DCM, DFR OR
ANY DFR AFFILIATE FOR THE RETURN OF ANY INCENTIVE ALLOCATIONS OR (II) REQUIRING
INVESTOR OR ANY OF ITS EMPLOYEES, OFFICERS OR DIRECTORS TO GUARANTY THE RETURN
OF ANY INCENTIVE ALLOCATIONS NOT RECEIVED BY SUCH PERSON.


 


(D)           SUBJECT TO SECTION 28, DFR SHALL CAUSE EACH DEERFIELD PEGASUS
FUND, EACH DEERFIELD PEGASUS FUND GP OF, AND EACH INVESTMENT ADVISOR OTHER THAN
DCM (SUCH INVESTMENT ADVISORS, THE “DEERFIELD PEGASUS FUND INVESTMENT ADVISORS”)
TO, SUCH DEERFIELD PEGASUS FUND TO EXECUTE A COUNTERPARTY SIGNATURE PAGE TO THIS
AGREEMENT AGREEING TO BE BOUND BY THE TERMS AND CONDITIONS HEREOF (INCLUDING THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN EXHIBIT A) PROMPTLY UPON THE
FORMATION OF SUCH ENTITIES.


 

(e)           For the avoidance of doubt, unless Investor otherwise agrees, the
limited liability company agreement of each Deerfield Pegasus Fund GP shall be
substantially the same (except as otherwise agreed to by DCM and Investor) as
the DLC GP Agreement, provided that Investor shall not be entitled to the rights
in any such agreement that are set forth in sections 3.2 (other than sections
3.2(b)(i), 3.2(c)(i), 3.2(c)(ii), 3.2(c)(xii) (except with respect to section
10.08 of the Fund I LPA), 3.2(c)(xiii), 3.2(c)(xxi)(but only in respect of
determination under sections 5.2, 5.6, 8.1 and 8.2 of the DLC GP Agreement) and
3.2(c)(xxiii)), 3.3, 3.4, 3.6(b), 3.6(c), 3.7, 3.8 and 5.8 of the DLC GP
Agreement.

 

--------------------------------------------------------------------------------


 


8.             USE OF NAME.


 


(A)           EXCEPT WITH THE PRIOR WRITTEN CONSENT OF INVESTOR OR AS REQUIRED
BY APPLICABLE LAW, RULE OR REGULATION (INCLUDING FOR THE PURPOSE OF MAKING ANY
FILING OR OTHER DISCLOSURE BUT ONLY IF THE PROCEDURES DESCRIBED IN SECTION 12
REGARDING DISCLOSURES REQUIRED BY APPLICABLE LAW, RULE OR REGULATION ARE
FOLLOWED) OR AS AUTHORIZED PURSUANT TO SECTION 12, NONE OF (1) THE DEERFIELD
PEGASUS FUNDS, THEIR RESPECTIVE GENERAL PARTNERS, DFR, DCM OR ANY DFR AFFILIATE,
OR (2) ANY MEMBER, PARTNER, MANAGER, DIRECTOR, OFFICER, EMPLOYEE, AGENT OR
SERVICE PROVIDER OF A PERSON LISTED IN CLAUSE (1), MAY DISCLOSE, USE OR
OTHERWISE REFER TO IN ANY WRITTEN MATERIAL THE NAME “PEGASUS” OR ANY DERIVATIVE
THEREOF OR THE NAMES OF ANY AFFILIATE, MEMBER, PARTNER, DIRECTOR, OFFICER OR
EMPLOYEE OF INVESTOR OR ANY INVESTMENT FUND OR OTHER ENTITY ASSOCIATED WITH
INVESTOR.


 


(B)           EXCEPT WITH THE PRIOR WRITTEN CONSENT OF DFR OR AS REQUIRED BY
APPLICABLE LAW, RULE OR REGULATION (INCLUDING FOR THE PURPOSE OF MAKING ANY
FILING OR OTHER DISCLOSURE BUT ONLY IF THE PROCEDURES DESCRIBED IN SECTION 12
REGARDING DISCLOSURES REQUIRED BY APPLICABLE LAW, RULE OR REGULATION ARE
FOLLOWED) OR AS AUTHORIZED PURSUANT TO SECTION 12, NONE OF (1) INVESTOR OR ANY
OF ITS RESPECTIVE AFFILIATES, OR (2) ANY MEMBER, PARTNER, MANAGER, DIRECTOR,
OFFICER, EMPLOYEE, AGENT OR SERVICE PROVIDER OF A PERSON LISTED IN CLAUSE (1),
MAY DISCLOSE, USE OR OTHERWISE REFER TO IN ANY WRITTEN MATERIAL THE NAME
“DEERFIELD” OR ANY DERIVATIVE THEREOF OR THE NAMES OF ANY AFFILIATE, MEMBER,
PARTNER, DIRECTOR, OFFICER OR EMPLOYEE OF DFR OR ANY INVESTMENT FUND OR OTHER
ENTITY ASSOCIATED WITH DFR.


 


(C)           NOTWITHSTANDING SECTION 12(A), THE FOLLOWING MAY BE DISCLOSED
WITHOUT THE PRIOR WRITTEN CONSENT OF INVESTOR IN A COMMUNICATION TO AN ACTUAL OR
PROSPECTIVE INVESTOR IN ANY DEERFIELD PEGASUS FUND OR IN ANY SECURITIES FILING
IF REQUIRED BY LAW, RULE OR REGULATION:


 


(1)           THE TERMS “PEGASUS” OR “DEERFIELD” IN THE TITLE OF ANY DEERFIELD
PEGASUS FUND AND REFERENCES TO THE NAME OF SUCH DEERFIELD PEGASUS FUND;


 


(2)           INVESTOR’S ROLE AS A LIMITED PARTNER IN ANY DEERFIELD PEGASUS FUND
AND THE AMOUNT OF ITS INVESTMENT IN SUCH CAPACITY, IF ANY;


 


(3)           INVESTOR’S ROLE AS A HOLDER OF INTERESTS IN ANY DEERFIELD PEGASUS
FUND GP; OTHER THAN WITH RESPECT TO THE SPECIFIC TERMS AND ECONOMIC INTERESTS OF
INVESTOR THEREIN;


 


(4)           THE IDENTITY OF INVESTOR’S REPRESENTATIVES ON THE INVESTMENT
COMMITTEE OF ANY DEERFIELD PEGASUS FUND GP, THE BOARD OF MANAGERS OF ANY
DEERFIELD PEGASUS FUND GP OR ANY OTHER COMMITTEE;


 


(5)           THE SIDE LETTER AMONG THE PARTIES HERETO IN RESPECT OF THE
APPLICABLE DEERFIELD PEGASUS FUND (THE ACTUAL REPRODUCTION OF THE LETTER AS
OPPOSED TO ANY DESCRIPTIONS THEREOF); AND


 


(6)           THE SIDE LETTER DATED AS OF THE INITIAL CLOSING DATE IN RESPECT OF
FUND I BY AND AMONG THE SIGNATORIES THERETO (THE “FUND I SIDE LETTER”) (THE
ACTUAL REPRODUCTION OF THE LETTER AS OPPOSED TO ANY DESCRIPTIONS THEREOF).


 


(D)           NOTWITHSTANDING SECTION 12(A), DCM MAY DISCLOSE INVESTOR’S NAME,
IT’S JURISDICTION OF FORMATION AND ITS INTEREST IN THE APPLICABLE DEERFIELD
PEGASUS FUND GP AND THE APPLICABLE DEERFIELD PEGASUS FUND (BUT NOT FOR THE
AVOIDANCE OF DOUBT, THE IDENTITIES OF THE INVESTOR PARENT’S LIMITED PARTNERS)
FOR PURPOSES OF MAKING ANY DISCLOSURE REQUIRED BY TRADING COUNTERPARTIES
(INCLUDING DISCLOSURE REQUIRED BY LCDS AND HEDGE COUNTERPARTIES AND DISCLOSURE
REQUIRED IN ORDER TO COMPLY WITH REQUESTS TO PROVIDE “KYC” INFORMATION AND
SIMILAR INFORMATION TO COUNTERPARTIES AND SERVICE PROVIDERS), PROVIDED THAT ANY

 

--------------------------------------------------------------------------------


 


PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.  OMISSIONS ARE DESIGNATED AS [***].


 


SERVICE PROVIDER RECEIVING SUCH INFORMATION AGREES TO BE BOUND BY CUSTOMARY
CONFIDENTIALITY PROVISIONS, AND, PROVIDED, FURTHER, THAT IF INVESTOR CONSENTS TO
THE DISCLOSURE OF MORE INFORMATION THAN IS PERMITTED BY THIS CLAUSE (D) TO
ANY-COUNTER PARTY, DCM SHALL BE PERMITTED TO DISCLOSE SUCH INFORMATION TO FUTURE
COUNTER-PARTIES.


 


(E)           FOR THE AVOIDANCE OF DOUBT, NOTHING IN THIS AGREEMENT SHALL
AUTHORIZE DFR, DCM OR ANY AFFILIATE THEREOF ON THE ONE HAND, OR INVESTOR OR ANY
AFFILIATE ON THE OTHER HAND, TO ISSUE A PRESS RELEASE REFERRING TO THE OTHER
PARTY (OR ANY AFFILIATE THEREOF) WITHOUT SUCH OTHER PARTY’S CONSENT.


 


(F)            EXCEPT AS PROVIDED IN SECTIONS 8(C)(1),(2),(4) AND (5), INVESTOR
SHALL HAVE THE RIGHT TO APPROVE ANY DESCRIPTION OR DISCLOSURE OF INVESTOR OR ANY
AFFILIATE THEREOF IN ANY OFFERING OR OTHER MATERIALS DISSEMINATED TO ANY
PROSPECTIVE INVESTOR IN ANY DEERFIELD PEGASUS FUND.


 

9.             Services of Investor.  Except as expressly set forth herein, none
of Investor or any Affiliate thereof shall be obligated to provide any support
services to DCM, any Deerfield Pegasus Fund, any Deerfield Pegasus Fund GP, any
portfolio company of any Deerfield Pegasus Fund or any Affiliate of any of the
foregoing.

 


10.           INFORMATION AND RECORDS.


 


(A)           DCM, EACH DEERFIELD PEGASUS FUND INVESTMENT ADVISOR, EACH
DEERFIELD PEGASUS FUND AND EACH DEERFIELD PEGASUS FUND GP SHALL PRESERVE, DURING
SUCH ENTITY’S EXISTENCE AND FOR SIX (6) YEARS THEREAFTER, ADEQUATE FINANCIAL AND
ACCOUNTING RECORDS PERTAINING TO THE OPERATING AGREEMENT OF THE APPLICABLE
ENTITY TO VERIFY THE AMOUNTS, RECIPIENTS, AND USES OF ALL MATERIAL DISBURSEMENTS
MADE IN CONNECTION WITH EACH SUCH ENTITY AND THE ACTIVITIES THEREOF (BUT WITH
RESPECT TO DCM AND THE DEERFIELD PEGASUS FUND INVESTMENT ADVISORS SOLELY IN
RELATION TO THE DEERFIELD PEGASUS FUNDS).  WITH RESPECT TO EACH SUCH ENTITY (BUT
WITH RESPECT TO DCM AND DEERFIELD PEGASUS FUND INVESTMENT ADVISORS SOLELY IN
RELATION TO THE DEERFIELD PEGASUS FUNDS), DURING SUCH PERIOD, INVESTOR (SO LONG
AS INVESTOR OR ANY AFFILIATE THEREOF IS A BENEFICIAL INTEREST HOLDER IN SUCH
ENTITY), UPON REASONABLE NOTICE TO THE APPLICABLE ENTITY AND DURING NORMAL
BUSINESS HOURS, SHALL HAVE THE RIGHT TO AUDIT SUCH FINANCIAL AND ACCOUNTING
RECORDS TO THE FULLEST EXTENT AUTHORIZED AND PERMITTED BY APPLICABLE LAW.


 

(b)           Subject to the same confidentiality obligations of DCM, Investor
shall (i) be provided access to the custodian and administrator of each
Deerfield Pegasus Fund that is equivalent to the access that is provided to DCM
and any Deerfield Pegasus Fund Investment Advisor, provided, that Investor shall
not be able to direct such custodians and administrators to take any action and
(ii) receive all reports and correspondence set forth on Exhibit B from such
service providers in connection with any Deerfield Pegasus Fund.

 


11.           NON-COMPETITION.  SO LONG AS INVESTOR’S RIGHTS PURSUANT TO
SECTION 7 HAVE NOT TERMINATED, WITHOUT INVESTOR’S CONSENT, NONE OF DFR, DCM, ANY
DFR AFFILIATE OR ANY DFR RELATED ENTITY SHALL, DURING THE PERIOD COMMENCING ON
THE INITIAL CLOSING DATE AND ENDING ON THE [***] ANNIVERSARY OF THE FINAL
CLOSING OF FUND I, MANAGE ANY (1) COVERED MANAGED ACCOUNT THAT IS NOT EXISTING
AS OF THE DATE HEREOF OR (2) ANY SUCCESSOR TO ANY COVERED MANAGED ACCOUNT THAT
IS EXISTING AS OF THE DATE HEREOF OR SPONSOR ANY SUBSEQUENT COVERED LOAN FUND
WITH A TARGET SIZE OF LESS THAN $400 MILLION OF THIRD PARTY CAPITAL
CONTRIBUTIONS.  FURTHERMORE, NONE OF DFR, DCM, ANY DFR AFFILIATE OR ANY DFR
RELATED ENTITY

 

--------------------------------------------------------------------------------


 


SHALL SPONSOR OR MARKET ANY COVERED LOAN FUND UNTIL THE TERMINATION OF THE
MARKETING PERIOD OF FUND I SO LONG AS INVESTOR’S RIGHTS HEREUNDER HAVE NOT BEEN
TERMINATED AS SET FORTH IN THIS AGREEMENT.


 

12.           Confidentiality.

 


(A)           EXCEPT AS SET FORTH IN SECTION 12(C), WITHOUT THE CONSENT OF THE
OTHER PARTY, EACH OF INVESTOR AND DFR SHALL KEEP CONFIDENTIAL AND SHALL NOT
DISCLOSE THE SPECIFIC TERMS, CONDITIONS AND PROVISIONS OF THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREBY AND ANY OTHER AGREEMENT REFERENCED HEREIN OR
RELATING HERETO (THE “TRANSACTION INFORMATION”) AND SHALL CAUSE EACH PERSON TO
WHOM IT PROVIDES THE TRANSACTION INFORMATION PURSUANT TO SECTION 12(C) TO KEEP
CONFIDENTIAL AND NOT DISCLOSE THE TRANSACTION INFORMATION.


 


(B)           EXCEPT AS SET FORTH IN SECTION 12(C), (1) WITHOUT THE CONSENT OF
DFR, INVESTOR SHALL KEEP CONFIDENTIAL AND SHALL NOT DISCLOSE OR USE (EXCEPT IN
CONNECTION WITH THIS AGREEMENT AND ITS INTERESTS IN THE DEERFIELD PEGASUS FUNDS)
ANY CONFIDENTIAL OR PROPRIETARY INFORMATION RELATING TO DCM, DFR OR ANY
AFFILIATE THEREOF AND (2) WITHOUT THE CONSENT OF INVESTOR, DFR AND DCM SHALL
KEEP CONFIDENTIAL AND SHALL NOT DISCLOSE OR USE (EXCEPT IN CONNECTION WITH THIS
AGREEMENT AND ITS INTERESTS IN THE DEERFIELD PEGASUS FUNDS) ANY CONFIDENTIAL OR
PROPRIETARY INFORMATION RELATING TO INVESTOR OR ANY AFFILIATE THEREOF
(COLLECTIVELY, “CONFIDENTIAL INFORMATION”).  CONFIDENTIAL INFORMATION SHALL NOT
INCLUDE INFORMATION WHICH (1) IS OR BECOMES GENERALLY AVAILABLE TO THE PUBLIC
OTHER THAN AS A RESULT OF A DISCLOSURE BY A PARTY IN BREACH OF THIS AGREEMENT OR
ANY OF THE DEERFIELD PEGASUS FUND DOCUMENTS (IT BEING UNDERSTOOD THAT
INFORMATION DISCLOSED TO INVESTORS IN A FUND IS NOT CONSIDERED GENERALLY
AVAILABLE TO THE PUBLIC), (2) WAS IN A PARTY’S POSSESSION PRIOR TO ITS
DISCLOSURE TO SUCH PARTY, OR (3) WAS RECEIVED BY A PARTY FROM A PERSON WHO IS
NOT KNOWN BY SUCH PARTY TO BE BOUND BY AN APPLICABLE CONFIDENTIALITY AGREEMENT.
NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, DFR, DCM OR ANY DFR AFFILIATE
MAY DISCLOSE, SUBJECT TO APPLICABLE SECURITIES LAWS, THE TRACK RECORD OF FUND I
AND ANY DEERFIELD PEGASUS FUND FOR PURPOSES OF PREPARING AND DISCLOSING
INVESTMENT PERFORMANCE DATA OF ANY DEERFIELD PEGASUS FUND WHEN SOLICITING
INVESTORS FOR SUCH DEERFIELD PEGASUS FUND AND ANY OTHER INVESTMENT VEHICLES
SPONSORED BY DFR, DCM OR ANY DFR AFFILIATE; PROVIDED THAT DCM SHALL INCLUDE A
DISCLAIMER IN SUCH MARKETING MATERIALS THAT STATES THAT ONLY DCM, DFR AND/OR ANY
DFR AFFILIATE HAD A ROLE IN THE CALCULATION OR PRESENTATION OF THE INFORMATION
CONTAINED THEREIN.


 


(C)           THE PARTIES (EXCEPT AS OTHERWISE SPECIFIED BELOW) MAY DISCLOSE
TRANSACTION INFORMATION AND CONFIDENTIAL INFORMATION:


 


(1)           TO THEIR AFFILIATES AND TO THEIR DIRECTORS AND OFFICERS AND LEGAL
AND ACCOUNTING PERSONNEL OR OUTSIDE ACCOUNTANTS OR LAWYERS AND TO THE DIRECTORS
AND OFFICERS AND LEGAL AND ACCOUNTING PERSONNEL OR OUTSIDE ACCOUNTANTS OR
LAWYERS OF ANY AFFILIATE OR OTHER REPRESENTATIVES AND IN THE CASE OF INVESTOR,
TO THE INVESTOR PARENT’S LIMITED PARTNERS OR TO ANY LENDER OF DFR, INVESTOR
PARENT OR ANY OF THEIR RESPECTIVE AFFILIATES, PROVIDED THAT ANY SUCH PERSON IS
NOTIFIED OF THE CONFIDENTIALITY OBLIGATIONS HEREIN AND AGREES TO BE BOUND
THERETO OR IN THE CASE OF INVESTOR PARENT’S LIMITED PARTNERS, BOUND BY
COMPARABLE CONFIDENTIALITY PROVISIONS;


 


(2)           TO REGULATORY AUTHORITIES IN CONNECTION WITH THE PREPARATION OR
SUBMISSION OF FINANCIAL REPORTS, TAX RETURNS OR REPORTS REQUIRED BY LAW TO BE
SUBMITTED OR MADE AVAILABLE TO ANY GOVERNMENTAL OR REGULATORY AGENCY;


 


(3)           AS REQUIRED BY APPLICABLE LAWS, RULES AND REGULATIONS (INCLUDING
FOR PURPOSES OF MAKING ANY FILING OR OTHER DISCLOSURE); PROVIDED THAT IN THE
CASE OF (2) AND (3), EXCEPT AS REQUIRED IN CONNECTION WITH SECURITIES FILINGS,
THE PARTY REQUIRED TO DISCLOSE SUCH INFORMATION NOTIFIES THE OTHER PARTY IN
ADVANCE OF SUCH DISCLOSURE, COOPERATES WITH SUCH PARTY SHOULD IT CHOOSE TO SEEK
A PROTECTIVE ORDER, AND

 

--------------------------------------------------------------------------------


 


USE ITS BEST EFFORTS TO OBTAIN CONFIDENTIAL TREATMENT FOR SUCH INFORMATION, AND,
PROVIDED, FURTHER, THAT IN CONNECTION WITH ANY SECURITIES FILINGS, THE PARTY
REQUIRED TO MAKE THE FILING SHALL PROVIDE A DRAFT OF ANY SECURITIES FILING THAT
REFERENCES THE OTHER PARTY OR ANY OF THEIR AFFILIATES WITHIN A REASONABLE TIME
PRIOR TO THE APPLICABLE FILING DATE AND SHALL INCORPORATE SUCH PARTY’S
REASONABLE COMMENTS THERETO;


 


(4)                                  WITH THE PRIOR WRITTEN CONSENT OF INVESTOR
OR DFR, AS APPLICABLE; AND


 


(5)                                  IN CONNECTION WITH ANY PROPOSED AUTHORIZED
TRANSFER OF ANY OF THEIR RESPECTIVE INTERESTS IN DFR, DCM, PM, ANY DEERFIELD
PEGASUS FUND AND ANY DEERFIELD PEGASUS FUND GP OR ANY DFR AFFILIATE.


 


(D)                                 THE FOREGOING SHALL NOT LIMIT THE DISCLOSURE
OF THE TAX TREATMENT OR TAX STRUCTURE OF ANY DEERFIELD PEGASUS FUND (OR ANY
TRANSACTIONS UNDERTAKEN BY ANY DEERFIELD PEGASUS FUND).  AS USED HEREIN, THE
TERM “TAX TREATMENT” REFERS TO THE PURPORTED OR CLAIMED TAX TREATMENT AND THE
TERM “TAX STRUCTURE” REFERS TO ANY FACT THAT MAY BE APPLICABLE TO UNDERSTANDING
THE PURPORTED OR CLAIMED TAX TREATMENT, PROVIDED THAT, FOR THE AVOIDANCE OF
DOUBT, (1) EXCEPT TO THE EXTENT OTHERWISE ESTABLISHED IN PUBLISHED GUIDANCE, TAX
TREATMENT AND TAX STRUCTURE SHALL NOT INCLUDE THE NAME OF OR CONTACT INFORMATION
FOR, OR ANY OTHER SIMILAR IDENTIFYING INFORMATION REGARDING, ANY DEERFIELD
PEGASUS FUND, ANY RELATED INVESTMENT FUND OR ANY OF THEIR INVESTMENTS
(INCLUDING, WITHOUT LIMITATION, THE NAMES OF ANY EMPLOYEES OR AFFILIATES
THEREOF) AND (2) NOTHING IN THIS SECTION 12 SHALL LIMIT THE ABILITY OF A LIMITED
PARTNER OF ANY DEERFIELD PEGASUS FUND TO MAKE ANY DISCLOSURE TO SUCH LIMITED
PARTNER’S TAX ADVISORS OR TO THE U.S. INTERNAL REVENUE SERVICE OR ANY OTHER
TAXING AUTHORITY.


 

13.                                 Compliance with Applicable Laws; Insurance.

 

(a)                                  Each party hereto shall perform its
obligations under the Transaction Documents in compliance with all applicable
laws.  In addition, DFR shall use reasonable best efforts to cause DCM, each
Deerfield Pegasus Fund Investment Advisor, each Deerfield Pegasus Fund and each
Deerfield Pegasus Fund GP to comply with all laws, rules and regulations
applicable to such entities, including, without limitation, all applicable
securities and anti-money laundering laws, rules and regulations in all material
respects.

 

(b)                                 In respect of each Deerfield Pegasus Fund
and each Deerfield Pegasus Fund GP, DFR shall procure and maintain appropriate
levels of insurance coverage.

 

14.                                 [Intentionally Omitted]

 

15.                                 [Intentionally Omitted]

 

16.                                 Prior Agreements.  Each Deerfield Pegasus
Fund GP shall disclose to Investor all agreements, whether written or oral,
other than any subscription agreement, with any Person in connection with the
acquisition by such Person of a limited partner interest in the applicable
Deerfield Pegasus Fund.

 


17.                                 [INTENTIONALLY OMITTED]


 

18.                                 [Intentionally Omitted]

 

19.                                 Transfers of Interests in Deerfield
Pegasus Funds and Deerfield Pegasus Fund GPs.  Notwithstanding anything to the
contrary contained in any Deerfield Pegasus Fund Document, (a) Investor may
Transfer any of its interests in any Deerfield Pegasus Fund GP or in any
Deerfield Pegasus

 

--------------------------------------------------------------------------------


 

Fund, if applicable, and its corresponding rights and obligations pursuant to
the Transaction Documents or any Deerfield Pegasus Fund Document, as
applicable, to an Investor Permitted Transferee without the consent of DCM or
any Affiliate thereof, (b) Investor may Transfer any of its economic interests
in any Deerfield Pegasus Fund or any Deerfield Pegasus Fund GP, including its
economic rights pursuant to the Transaction Documents (but not any governance
rights specific to Investor under this Agreement or any of the Transaction
Documents) to any non-Affiliate of Investor without the consent of DCM or any
Affiliate thereof, (c) DCM (or its Affiliates) may Transfer its interests in any
Deerfield Pegasus Fund GP and its corresponding rights and obligations pursuant
to Transaction Documents or any Deerfield Pegasus Fund Document, as
applicable, to any wholly-owned subsidiary of DFR or to any non-DFR Affiliate in
connection with the Transfer to such non-DFR Affiliate of 51% or more of the
properties and assets of DFR as set forth in Section 3(d), without the consent
of Investor; provided, that in connection with a Transfer by DCM or an Affiliate
of an interest in any Deerfield Pegasus Fund GP to any non-DFR Affiliate,
Investor shall be entitled to Transfer its interests therein on the same terms
and conditions as DCM or its Affiliate, as applicable, as set forth in
Section 6.2 of the DLC GP Agreement (the “Tag Along Right”); and provided,
further, that each transferee in connection with the direct Transfer by DCM or
any Affiliate of DCM of any Transaction Document or Deerfield Pegasus Fund
Document, as applicable, shall execute and deliver to Investor an Affirmation
and provided, finally, that any such Transfer shall comply with section
6.2(e) of the applicable Deerfield Pegasus Fund GP Agreement.  Further, the
transferor in any Transfer by DCM or any Affiliate of DCM of any interest in any
Deerfield Pegasus Fund GP or in any Deerfield Pegasus Fund shall remain liable
for the performance of any and all obligations of such transferor under the
Transaction Documents or Deerfield Pegasus Fund Documents, as applicable, that
such transferor has so Transferred.  Any other Transfer by DCM (or its
Affiliates) of any of its interests in any Deerfield Pegasus Fund GP, any
Deerfield Pegasus Fund or the Transaction Documents not expressly permitted by
the terms contained in this Section 19 shall require the consent of Investor;
provided that no Transfer by DCM (or its Affiliates) of an interest in any
Deerfield Pegasus Fund GP or any Deerfield Pegasus Fund which is a Lender
Transfer or a Transfer in connection with the acquisition of an equity or other
interest in DFR by a Person who is not also directly acquiring an equity or
other interest in DCM or any of its Affiliates (other than DFR), shall be a
Transfer that requires consent of Investor pursuant to this Section 19 or that
triggers the Tag Along Right.  For the avoidance of doubt, the parties hereto
agree that each Deerfield Pegasus Fund GP is an Affiliate of DCM.  “Investor
Permitted Transferee” shall mean any Affiliate of Investor, any operating
adviser of Pegasus Capital Advisors and any employee, officer, director,
shareholder, member or partner of such entities.

 


20.                                 ASSIGNMENT BY PARTIES.  EXCEPT AS EXPRESSLY
SET FORTH IN SECTIONS 3 AND 19, NO PARTY MAY TRANSFER OR DELEGATE ANY OF ITS
RIGHTS OR OBLIGATIONS PURSUANT TO THIS AGREEMENT WITHOUT THE CONSENT OF THE
OTHER PARTIES HERETO.  ALL RIGHTS AND OBLIGATIONS OF A PERSON HEREUNDER SHALL,
TO THE FULLEST EXTENT PERMITTED BY LAW, BECOME THE RIGHTS AND OBLIGATIONS OF ANY
SUCCESSOR TO THAT PERSON, WHETHER THROUGH MERGER, REORGANIZATION OR OTHER
TRANSACTION.


 

Notwithstanding anything to the contrary herein, none of DCM, Investor or any of
their respective Affiliates may Transfer any of its interests in a Deerfield
Pegasus Fund unless, based upon advice from tax counsel that is reasonably
satisfactory to counsel to the applicable Deerfield Pegasus Fund, such Transfer
will not cause the Deerfield Pegasus Fund to be treated as a publicly traded
partnership taxable as a corporation for U.S. federal tax purposes.

 

21.                                 Notice.  Any notice or other communication
contemplated by any provision of this Agreement shall be in writing and may be
delivered personally, sent by telecopy, commercial courier or mailed by
certified mail, postage prepaid, return receipt requested, addressed to such
party at the address, or sent to its telecopy number, as follows:

 

--------------------------------------------------------------------------------


 

If to Investor:

 

Pegasus Partners IV, L.P.

 

 

 

 

505 Park Avenue

 

 

 

 

New York, NY 10022

 

 

 

 

Attn: Rodney Cohen

 

 

 

 

Fax No.: 212-355-2303

 

 

 

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

 

 

Jason Schaefer

 

 

 

 

Fax No.: 212-710-2551

 

 

 

 

 

 

 

With a copy to: Akin Gump Strauss Hauer & Feld LLP

 

 

 

 

 

 

 

 

 

One Bryant Park

 

 

 

 

New York, NY 10036

 

 

 

 

Attn: Patrick Fenn

 

 

 

 

Fax No.: 212-872-1002

 

 

 

 

 

 

 

If to DFR:

 

Deerfield Capital Corp.

 

 

 

 

6250 North River Road

 

 

 

 

Rosemont, Illinois 60018

 

 

 

 

Attn: Jonathan Trutter

 

 

 

 

Fax No.: (773) 867-5186

 

 

 

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

 

 

General Counsel

 

 

 

 

Fax No.: (773) 380-1695

 

 

 

 

 

 

 

With a copy to:  Schulte Roth & Zabel LLP

 

 

 

 

 

 

 

 

 

919 Third Avenue

 

 

 

 

New York, New York 10022

 

 

 

 

Attn: Paul Watterson

 

 

 

 

Fax No.:  212-593-5955

 

 

 

Notice sent by telecopy shall be deemed given when confirmation of transmission
is received, and notice sent by any other means shall be deemed given when
received at the address set forth above; but any party may designate a different
address by a notice similarly given to the other party.

 


22.                                 ATTORNEYS’ FEES.  ALL REASONABLE AND
DOCUMENTED COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, THE FEES AND
EXPENSES OF COUNSEL, ACCOUNTANTS AND FINANCIAL ADVISORS) INCURRED IN CONNECTION
WITH THE CONSUMMATION OF THE TRANSACTIONS SHALL BE PAID BY THE PARTY INCURRING
SUCH COSTS AND EXPENSES, INCLUDING, WITHOUT LIMITATION, THE FEES AND EXPENSES OF
THEIR RESPECTIVE COUNSEL AND FINANCIAL ADVISERS.


 


23.                                 CONFLICTS.  TO THE EXTENT THERE IS ANY
CONFLICT BETWEEN THIS AGREEMENT AND THE LIMITED PARTNERSHIP AGREEMENT OF ANY
DEERFIELD PEGASUS FUND (INCLUDING, WITHOUT LIMITATION, ANY SIDE LETTER RELATING
THERETO), ANY DEERFIELD PEGASUS FUND GP AGREEMENT OR ANY INVESTMENT ADVISORY
AGREEMENT

 

--------------------------------------------------------------------------------


 


BETWEEN ANY DEERFIELD PEGASUS FUND AND DCM OR ANY DEERFIELD PEGASUS FUND
INVESTMENT ADVISOR, THE PROVISIONS OF THIS AGREEMENT SHALL APPLY WITH RESPECT TO
THE PARTIES HERETO.


 


24.                                 RELATED PARTY TRANSACTIONS.(1)  IF INVESTOR
OR ANY AFFILIATE THEREOF OR ANY OF SUCH PERSON’S PARTNERS, MEMBERS,
SHAREHOLDERS, DIRECTORS, MANAGERS, OFFICERS, AGENTS OR OPERATING ADVISORS
(COLLECTIVELY, THE “PEGASUS ENTITIES”), ACQUIRES KNOWLEDGE OF A POTENTIAL
TRANSACTION OR MATTER WHICH MAY BE AN INVESTMENT OR BUSINESS OPPORTUNITY OR
PROSPECTIVE ECONOMIC OR COMPETITIVE ADVANTAGE IN WHICH DFR, DCM, ANY DEERFIELD
PEGASUS FUND GP, ANY DEERFIELD PEGASUS FUND OR ANY AFFILIATE THEREOF OR ANY OF
SUCH ENTITY’S PARTNERS, MEMBERS, SHAREHOLDERS, DIRECTORS, MANAGERS, OFFICERS,
AGENTS OR ADVISORS (COLLECTIVELY, THE “DFR ENTITIES”) COULD HAVE AN INTEREST OR
EXPECTANCY (A “COMPETITIVE OPPORTUNITY”) OR OTHERWISE IS THEN EXPLOITING ANY
COMPETITIVE OPPORTUNITY, NONE OF THE DFR ENTITIES WILL HAVE ANY INTEREST IN, AND
NO EXPECTATION THAT, SUCH COMPETITIVE OPPORTUNITY BE OFFERED TO ANY DFR ENTITY. 
TO THE FULLEST EXTENT PROVIDED BY LAW, ANY SUCH INTEREST OR EXPECTATION IS
HEREBY RENOUNCED SO THAT NONE OF THE PEGASUS ENTITIES SHALL HAVE ANY DUTY TO
COMMUNICATE OR PRESENT SUCH COMPETITIVE OPPORTUNITY TO ANY DFR ENTITY AND EACH
PEGASUS ENTITY SHALL HAVE THE RIGHT TO EITHER HOLD ANY SUCH COMPETITIVE
OPPORTUNITY FOR SUCH PEGASUS ENTITY’S (AND ITS AGENTS’, PARTNERS’ OR
AFFILIATES’) OWN ACCOUNT AND BENEFIT OR TO RECOMMEND, ASSIGN OR OTHERWISE
TRANSFER SUCH COMPETITIVE OPPORTUNITY TO PERSONS OTHER THAN TO A DFR ENTITY.


 


25.                                 DETERMINATIONS OF THE INVESTOR.  EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED IN THE TRANSACTION DOCUMENTS, NOTWITHSTANDING ANY
APPLICABLE PROVISION OF LAW OR EQUITY, TO THE FULLEST EXTENT PERMITTED BY LAW,
WHENEVER INVESTOR OR ANY OF ITS AFFILIATES IS PERMITTED TO MAKE A DECISION OR
CONSENT TO ANY ACTION PURSUANT TO THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT, ANY OF THE INVESTOR AND ITS AFFILIATES SHALL BE PERMITTED TO MAKE SUCH
DECISION OR PROVIDE OR WITHHOLD SUCH CONSENT IN ITS “SOLE DISCRETION” AND SHALL
BE ENTITLED TO CONSIDER ONLY SUCH INTERESTS AND FACTORS AS IT DESIRES, INCLUDING
ITS OWN INTERESTS, AND SHALL HAVE NO DUTY OR OBLIGATION TO GIVE ANY
CONSIDERATION TO ANY INTEREST OF OR FACTORS AFFECTING ANY OTHER PERSON.


 

26.                                 Representations and Warranties.  Each of the
parties makes representations and warranties as set forth in Exhibit A attached
hereto, as applicable.

 

--------------------------------------------------------------------------------


(1)                                  TO THE EXTENT THERE IS 3RD PARTY CAPITAL;
TO INCLUDE SIMILAR LANGUAGE IN THE PPM; INCLUDING A DISCLAIMER RELATING TO
INVESTOR’S LIABILITY UNDER THE FUND AGREEMENT (I.E., NOTWITHSTANDING INVESTOR’S
VARIOUS CONSENT AND OTHER RIGHTS, INVESTOR IS NOT ACTING IN THE CAPACITY OF A
GENERAL PARTNER AND NO PERSON HAS ANY RIGHTS AGAINST INVESTOR IN CONNECTION
THEREWITH).

 

--------------------------------------------------------------------------------


 


27.                                 AMENDMENTS AND WAIVERS.  THIS AGREEMENT MAY
BE AMENDED AND THE OBSERVANCE OF ANY PROVISION OF THIS AGREEMENT MAY BE WAIVED
(EITHER GENERALLY OR IN A PARTICULAR INSTANCE AND EITHER RETROACTIVELY OR
PROSPECTIVELY) ONLY WITH THE WRITTEN CONSENT OF EACH PARTY HERETO.


 


28.                                 TERMINATION.  EXCEPT AS OTHERWISE EXPRESSLY
STATED HEREIN, THE PROVISIONS OF THIS AGREEMENT SHALL TERMINATE ON THE LATER OF
THE DATE THAT INVESTOR AND ITS AFFILIATES (A) NO LONGER HAVE THE POTENTIAL RIGHT
TO ACQUIRE ANY FUTURE ECONOMIC INTEREST IN ANY SUBSEQUENT FUND PURSUANT TO
SECTION 7, (B) NO LONGER HAVE ANY INTEREST (INCLUDING THE RIGHT TO RECEIVE A
PORTION OF THE INCENTIVE ALLOCATION) IN ANY DEERFIELD PEGASUS FUND GP, (C) NO
LONGER HAVE ANY INTEREST IN ANY DEERFIELD PEGASUS FUND OR (D) ELECT TO EXERCISE
THE WARRANTS, PROVIDED THAT, NOTWITHSTANDING THE FOREGOING, SECTIONS 6, 8, 9 AND
12 SHALL SURVIVE INDEFINITELY.


 


29.                                 SIDE LETTER PROVISION.  TO THE EXTENT THAT
ANY OF THE INVESTOR OR ITS AFFILIATES HAS AN INTEREST IN ANY DEERFIELD PEGASUS
FUND OR ANY DEERFIELD PEGASUS FUND GP, DCM SHALL ENSURE THAT EACH DEERFIELD
PEGASUS FUND DOCUMENT RELATING THERETO, TO THE EXTENT APPLICABLE, CONTAIN
EXPRESS PROVISIONS AUTHORIZING THE PROVISIONS CONTAINED HEREIN.


 


30.                                 SUCCESSORS AND ASSIGNS.  THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS OF THE PARTIES HERETO.


 


31.                                 MISCELLANEOUS.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF DELAWARE, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.  THE PARTIES HERETO
HEREBY SUBMIT TO THE NONEXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS
LOCATED IN NEW YORK, NEW YORK FOR THE RESOLUTION OF ALL MATTERS PERTAINING TO
THE ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN
ORIGINAL AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.

 

[Remainder of page intentionally left blank; signature page follows.]

 

--------------------------------------------------------------------------------


 


IF THE ABOVE CORRECTLY REFLECTS OUR UNDERSTANDING AND AGREEMENT WITH RESPECT TO
THE FOREGOING MATTERS, PLEASE SO CONFIRM BY SIGNING THE ENCLOSED COPY OF THIS
AGREEMENT IN THE SPACE PROVIDED BELOW.


 

 

 

DEERFIELD PEGASUS LOAN CAPITAL LP

 

 

 

 

By:

DPLC General Partner LLC, its general partner

 

 

 

 

By:

/s/ Robert A. Contreras

 

 

Name: Robert A. Contreras

 

 

Title: Deerfield Manager

 

 

 

 

DPLC General Partner LLC

 

 

 

 

By:

/s/ Robert A. Contreras

 

 

Name: Robert A. Contreras

 

 

Title: Deerfield Manager

 

 

 

 

DEERFIELD CAPITAL CORP.

 

 

 

 

By:

/s/ Robert A. Contreras

 

 

Name: Robert A. Contreras

 

 

Title: General Counsel

 

 

 

 

DEERFIELD CAPITAL MANAGEMENT LLC

 

 

 

 

By:

/s/ Robert A. Contreras

 

 

Name: Robert A. Contreras

 

 

Title: General Counsel

 

 

 

 

PEGASUS DEERFIELD (AIV), LLC

 

 

 

 

By:

Pegasus Investors IV, L.P., its managing member

 

 

 

 

By:

Pegasus Investors IV GP, L.L.C., its general partner

 

 

 

 

By:

/s/ Rodney Cohen

 

Name:

Rodney Cohen

 

Title:

Vice President

 

 

 

 

PGS MANAGEMENT, LLC

 

 

 

 

By:

Pegasus Capital Advisors IV, L.P., its managing member

 

 

 

 

By:

Pegasus Capital Advisors IV GP, L.L.C., its general partner

 

 

 

 

By:

/s/ Rodney Cohen

 

Name:

Rodney Cohen

 

Title:

Authorised Person

 

Signature Page

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Representations and Warranties

 


REPRESENTATIONS AND WARRANTIES OF EACH PARTY.  EACH PARTY TO THE AGREEMENT
REPRESENTS AND WARRANTS TO THE OTHER PARTIES AS FOLLOWS:


 


(A)                                  ORGANIZATION AND QUALIFICATION.  SUCH PARTY
IS A DULY ORGANIZED OR FORMED, AS APPLICABLE, AND SUBSISTING LEGAL ENTITY UNDER
THE LAWS OF THE STATE OF ITS ORGANIZATION OR FORMATION, AS APPLICABLE.  SUCH
PARTY HAS THE REQUISITE LEGAL POWER AND AUTHORITY TO CONDUCT ITS BUSINESS AS
CURRENTLY CONDUCTED.  SUCH PARTY IS DULY QUALIFIED OR LICENSED TO DO BUSINESS
AND IS IN GOOD STANDING IN EVERY JURISDICTION WHERE ITS BUSINESS SO REQUIRES,
EXCEPT FOR SUCH FAILURES TO BE SO QUALIFIED OR LICENSED AS WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, BE REASONABLY EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT WITH RESPECT TO SUCH PARTY.


 


(B)                                 AUTHORITY.  SUCH PARTY HAS FULL LEGAL POWER
AND AUTHORITY TO ENTER INTO THE AGREEMENT AND EACH OTHER TRANSACTION DOCUMENT TO
WHICH IT IS A PARTY, TO PERFORM ITS OBLIGATIONS HEREUNDER AND THEREUNDER, AND TO
CARRY OUT THE TRANSACTIONS.  SUCH PARTY HAS TAKEN ALL REQUISITE ACTION NECESSARY
TO BE TAKEN BY IT TO AUTHORIZE THE EXECUTION, DELIVERY, AND PERFORMANCE OF THIS
AGREEMENT AND EACH OTHER TRANSACTION DOCUMENT TO WHICH IT IS A PARTY, AND NO
FURTHER COMPANY ACTION, OR ACTION ON THE PART OF ITS OWNERS, IS NECESSARY TO
AUTHORIZE THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT TO WHICH IT IS A
PARTY OR TO CONSUMMATE THE TRANSACTIONS.  THIS AGREEMENT AND EACH OTHER
TRANSACTION DOCUMENT TO WHICH SUCH PARTY IS A PARTY HAVE BEEN (OR, WHEN EXECUTED
AND DELIVERED, WILL BE) DULY EXECUTED AND DELIVERED BY SUCH PARTY, AND ARE (OR,
WHEN EXECUTED AND DELIVERED, WILL CONSTITUTE) VALID AND LEGALLY BINDING
AGREEMENTS AND OBLIGATIONS OF SUCH PARTY, ENFORCEABLE AGAINST IT IN ACCORDANCE
WITH ITS TERMS, EXCEPT AS MAY BE LIMITED BY OR SUBJECT TO ANY BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM, OR OTHER SIMILAR LAWS AFFECTING THE
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND SUBJECT TO GENERAL PRINCIPLES OF
EQUITY, REGARDLESS OF WHETHER ENFORCEMENT IS SOUGHT IN A PROCEEDING IN EQUITY OR
AT LAW.


 


(C)                                  NO VIOLATIONS.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS BY SUCH PARTY,
AND THE CONSUMMATION OF THE TRANSACTIONS, WILL NOT BREACH OR VIOLATE ANY
PROVISION OF ANY GOVERNING DOCUMENT OF SUCH PARTY, NOR BREACH OR VIOLATE THE
TERMS OF ANY MATERIAL AGREEMENT TO WHICH IT IS A PARTY OR BY WHICH ITS ASSETS OR
PROPERTIES ARE BOUND OR ANY APPLICABLE LAW TO WHICH IT IS SUBJECT OR BY WHICH IT
IS OBLIGATED OR ANY OF ITS PROPERTIES OR ASSETS ARE BOUND, OTHER THAN BREACHES
AND VIOLATIONS THAT WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, AFFECT (A) THE
VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT,
OR (B) MATERIALLY AND ADVERSELY AFFECT SUCH PARTY’S BUSINESS, FUND I, THE
TRANSACTIONS OR THE PERFORMANCE BY SUCH PARTY OF ITS OBLIGATIONS UNDER THE
TRANSACTION DOCUMENTS.

 


(D)                                 NO CONSENTS.  THERE IS NO CONSENT OF ANY
PERSON, OR ANY DECLARATION TO OR FILING OR REGISTRATION WITH, ANY GOVERNMENTAL
AUTHORITY, THAT IS REQUIRED ON THE PART OF SUCH PARTY IN CONNECTION WITH THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS OR THE CONSUMMATION OF THE TRANSACTIONS.


 


(E)                                  LITIGATION.  NO LITIGATION IS PENDING OR,
TO SUCH PARTY’S KNOWLEDGE, THREATENED AGAINST (A) SUCH PARTY ARISING OUT OF,
RESULTING FROM OR RELATING TO SUCH PARTY’S BUSINESS, OR (B) ARISING OUT OF,
RESULTING FROM OR RELATING TO THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR
THE TRANSACTIONS THAT WOULD, INDIVIDUALLY OR IN THE AGGREGATE, AFFECT (A) THE
VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT,
OR (B) MATERIALLY AND ADVERSELY AFFECT SUCH PARTY’S BUSINESS, FUND I, THE
TRANSACTIONS OR THE PERFORMANCE BY SUCH PARTY OF ITS OBLIGATIONS UNDER THE
TRANSACTION DOCUMENTS AND, IN EACH CASE, SUCH PARTY HAS NO KNOWLEDGE OF ANY
EVENTS, FACTS OR CIRCUMSTANCES THAT COULD REASONABLY LIKELY SERVE AS THE BASIS
FOR ANY SUCH LITIGATION.  THERE ARE, AND WITHIN THE PAST FIVE YEARS HAVE BEEN,
NO

 

--------------------------------------------------------------------------------


 


OUTSTANDING JUDGMENTS, DECREES, INJUNCTIONS, STIPULATIONS OR ORDERS AGAINST OR
RELATING TO SUCH PARTY.  THERE ARE NO CONSENT DECREES OR SIMILAR ARRANGEMENTS
ENTERED INTO WITH A GOVERNMENTAL AUTHORITY OR OTHER PERSON BY, OR RELATING TO,
SUCH PARTY OR SUCH PARTY’S BUSINESS THAT ARE STILL IN EFFECT OR WERE IN EFFECT
WITHIN THE PAST FIVE YEARS.

 

A-2

--------------------------------------------------------------------------------


 

Exhibit B

 

Reports and Correspondence

 

1.                                       Deerfield Pegasus Fund Balance Sheet

2.                                       Deerfield Pegasus Fund Income Statement

3.                                       Investor Capital Rollforward including
Return by Investor

4.                                       Individual Partner Statement

5.                                       Deerfield Pegasus Fund Holdings Report

 

--------------------------------------------------------------------------------